 Case 2:20-cv-03984-AFM Document 4 Filed 04/30/20 Page 1 of 2 Page ID #:12



 1 SCOTT A. MEEHAN, ESQ. Sbn #139314
   malibupictures@earthlink.net
 2 2945 Townsgate Road, Suite 200
   Westlake Village, California 91361
 3 (818) 707-0338
   (818) 707-0339 fax
 4
     Attorney for Plaintiff
 5   Scared Movie, LLC
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   SCARED MOVIE, LLC               )            Case No. 2:20-CV-3984
                                     )
12                       Plaintiff,  )            PLAINTIFF’S CORPORATE
                                     )            DISCLOSURE AND NOTICE OF
13          v.                       )            INTERESTED PARTIES [FRCP 7.1;
                                     )            LOCAL CIVIL RULE 7.1-1]
14   CHARLES BAND, FULL MOON         )
     EMPIRE, INC., FULL MOON         )
15   FEATURES, FULL MOON DIRECT,)
     FULL MOON AMAZON                )
16   CHANNEL, and DOES 1 through 20, )
     inclusive,                      )
17                                   )
                         Defendants. )
18                                   )
     ______________________________)
19
20                Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1-1,
21   the undersigned counsel of record for Plaintiff Scared Movie, LLC certifies that the
22   following listed parties may have a pecuniary interest in the outcome of this case.
23   These representations are made to enable the Court to evaluate possible
24   disqualification or recusal.
25                1. Plaintiff Scared Movie, LLC;
26                2. Defendant Charles Band;
27                3. Defendant Full Moon Empire, Inc.;
28                4. Defendant Full Moon Features;

                                                1
                                    PLAINTIFF’S 1DISCLOSURES
 Case 2:20-cv-03984-AFM Document 4 Filed 04/30/20 Page 2 of 2 Page ID #:13



 1               5. Defendant Full Moon Direct;
 2               6. Defendant Full Moon Amazon Channel.
 3
 4
 5   Dated: April 28, 2020              SCOTT A. MEEHAN, ESQ.
 6
 7                                      By:     /s/Scott A. Meehan
                                              Scott A. Meehan
 8                                      Attorney for Plaintiff Scared Movie, LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                PLAINTIFF’S DISCLOSURES
